Case 18-08006-JMM      Doc 45      Filed 01/18/19 Entered 01/18/19 15:01:58    Desc Main
                                  Document     Page 1 of 17



Patrick J. Geile
Bar No. 6975
FOLEY FREEMAN, PLLC
953 S. Industry Way
P.O. Box 10
Meridian, ID 83680
Phone: (208) 888-9111
FAX: (208) 888-5130
pgeile@foleyfreeman.com

Attorneys for Defendant

                       UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

  In re:                                           Case No. 17-40973-JMM

  WELLS ALAN WYATT,                                Chapter 7

                        Debtor.


  BANNER BANK,                                     Adv. Case No. 18-08006-JMM

                        Plaintiff,

  vs.

  WELLS ALAN WYATT,

                        Defendant.


                   MEMORANDUM IN SUPPORT OF DEFENDANT’S
                      MOTION FOR SUMMARY JUDGMENT

        COMES NOW the Defendant, Wells Alan Wyatt, by and through his attorney of record,

Patrick J. Geile of the firm Foley Freeman, PLLC, and hereby submits this memorandum in

support of Defendant’s Motion for Summary Judgment (“Motion”) as follows:




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 1
Case 18-08006-JMM        Doc 45    Filed 01/18/19 Entered 01/18/19 15:01:58             Desc Main
                                  Document     Page 2 of 17



                                       INTRODUCTION

        1.     Plaintiff in this case alleges six separate causes of action against the Debtor

objecting to the debtor’s discharge and requesting that its debt be nondischargeable.

        2.     These causes of action are all based on information from documents that the

Debtor provided to the Plaintiff in connection with several loans made on or before August of

2016.

        3.     The information in all of these documents is true and the Debtor never made any

false statements in connection with these loans.

        4.     Consequently, Plaintiff’s six causes of action do not have a factual or legal basis

for recovery, and they should all be dismissed.

                                   STATEMENT OF FACTS

        5.     The Debtor, Wells Wyatt, engaged in a successful ranching operation that

involved buying, feeding, and selling cattle for many years. Affidavit of Wells Wyatt, ¶ 2.

        6.     Wyatt Livestock bought and sold cattle and owned cattle either outright or with

other entities. Wyatt Livestock has always been owned by Wells Wyatt and no one else.

        7.     Wyatt Feeding fed cattle and operated a feedlot and was created in July 2013.

Prior to April 2017 it had always been owned by Wells Wyatt and Candice Cooley.

        8.     As part of that ranching operation, several entities were created including Wyatt

Livestock, Inc., which was wholly owned by the Debtor and Wyatt Feeding, LLP, which was

owned equally by Debtor and his girlfriend Candice Cooley. Affidavit of Wells Wyatt, ¶ 3–5.

        9.     These entities obtained financing for their operation through loans and lines of

credit provided to the Debtor by the Plaintiff, Banner Bank. Affidavit of Wells Wyatt, ¶ 7.

        10.    There are 4 loans identified in pages 3–6 of Plaintiff’s Complaint:




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 2
Case 18-08006-JMM         Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58               Desc Main
                                    Document     Page 3 of 17



                   a. A Loan to Wyatt feeding for $500,000.00, #4021;

                   b. A loan to Wyatt Feeding for equipment in the amount of $57,000.00,

                       #5311;

                   c. A loan to Wyatt Feeding for equipment in the amount of $95,000, #5338;

                       and

                   d. A Loan to Wyatt Livestock in the principle amount of 2,000,000.00,

                       #4514.

       11.     There have been no            allegations of any misrepresentations regarding

documentation for the first three loans set forth above that relate to Wyatt Feeding. Deposition

of David Stirewalt, p. 38, l. 1–23; p. 39, l. 7–14; p. 43, l. 10–13, p. 45, l. 10–13; p. 50, l. 8–25; p.

66–67, ll. 24–25, 1–2, p. 67, l. 3–24; Affidavit of Wells Wyatt, ¶ 13–14; See also Plaintiff’s

Complaint.

       12.     All of the loans provided by Banner Bank were made on or before August of

2016. At that point in time, Debtor had already had a lending relationship with Banner Bank for

at least two years. Deposition of David Stirewalt, p.54; l. 6–9; p. 118, l. 3–5; Affidavit of Wells

Wyatt, ¶ 9.

       13.     David Stirewalt is the commercial lender from Banner Bank that serviced the

loans that were being provided to the Debtor and the Debtor’s entities. Affidavit of Wells Wyatt, ¶

9

       14.     As part of that lending relationship, Mr. Stirewalt would request information from

Debtor or his girlfriend, Candice Cooley, and they would provide the information to the Plaintiff.

The borrower base certificates at issue in this case were created and submitted by Candice

Cooley. Every single time that the Plaintiffs requested information, it was provided. Deposition




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 3
Case 18-08006-JMM          Doc 45    Filed 01/18/19 Entered 01/18/19 15:01:58                 Desc Main
                                    Document     Page 4 of 17



of David Stirewalt, p. 21, l. 2–5; p. 34, l. 13–16; p. 36, l. 22–25, p. 37 1–5; p. 51, l.1–2; p.56, l.

21–25; p.57, ll. 1–3, 8–15, p.84, l. 1–3.

          15.   According to both the Debtor and Mr. Stirewalt, the Debtor never provided any

documentation that was not accurate, and he always told the truth.                Deposition of David

Stirewalt, p. 38, l. 1–23; p. 39, l. 7–14; p. 43, l. 10–13, p. 45, l. 10–13; p. 50, l. 8–25; p. 66–67, ll.

24–25, 1–2, p. 67, l. 3–24; Affidavit of Wells Wyatt, ¶ 13–14.

          16.   Mr. Stirewalt also traveled to where Debtor had livestock to inspect things once or

twice per year. Deposition of David Stirewalt, p. 54, l. 6–16; Affidavit of Wells Wyatt, ¶ 19

          17.   Based on these inspections, Mr. Stirewalt testified that the Debtor has never

removed or destroyed collateral, and he has never concealed or hid any assets. Deposition of

David Stirewalt, p. 38, l. 12–16; p. 50, l. 22–25; p. 55, l. 17–19; p. 126, l. 17–19.

          18.   One of the loans that Banner Bank provided was loan number 4514, which was

roughly a $2,000,000 line of credit that Wyatt Livestock used to purchase cattle. Deposition of

David Stirewalt, p.52, l. 11–12.

          19.   In connection with this loan, Mr. Stirewalt, the only person at Banner Bank that

was really involved in the loan or the Debtor’s operation, testified that he does not believe that

the Debtor provided any false information or documentation. Deposition of David Stirewalt, p.

50, l. 14–12; p. 84, l. 21–23.

          20.   As part of the $2,000,000 line of credit, the Debtor was required to provide

borrower base certificates to Banner Bank every month. Since 2010, the information for these

borrower base certificates was being provided by Debtor’s then girlfriend, Candice Cooley, who

did the books for the business. Deposition of David Stirewalt, p. 113, l. 4–12; p. 114, 2–7; p.118,

l. 6–9.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 4
Case 18-08006-JMM         Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58               Desc Main
                                    Document     Page 5 of 17



       21.     These borrower base certificates reflect the actual value of the cattle without any

offsets, so they do not show the cost of the actual cattle themselves. Deposition of David

Stirewalt, p. 91, l. 11–14; p. 97, l. 15–18, p. 152, l. 7–16; Affidavit of Wells Wyatt, ¶ 16.

       22.     Both the Debtor and Mr. Stirewalt testified that the information in these

certificates is accurate. Deposition of David Stirewalt, p. 38, l. 1–23; p. 39, l. 7–14; p. 43, l. 10–

13, p. 45, l. 10–13; p. 50, l. 8–25; p. 66–67, ll. 24–25, 1–2, p. 67, l. 3–24; Affidavit of Wells

Wyatt, ¶ 13–14.

       23.     The borrower base certificates reference the Debtor’s ownership interest in the

cattle because the Debtor had a partner, Timmerman, who also had an ownership interest in the

cattle. Deposition of David Stirewalt, p. 60, l. 1–7; p. 86–87, ll. 19–25, 1, 9–17.

       24.     Mr. Stirewalt and Banner Bank had knowledge of Timmerman’s involvement in

the Debtor’s ranching operation and was aware that the Debtor was purchasing the cattle with

Timmerman. Deposition of David Stirewalt, p. 78–79, ll. 24–25, 1–3, 9–22; p. 88, ll. 11–14, 22–

25; p. 89, ll. 1–3, 20–22; p. 90–91, ll. 21–25, 1–2.

       25.     Mr. Stirewalt and Banner Bank could also see that there were direct deposits

being made into the Banner Bank account by Timmerman. These deposits were typically for

$100,000 to $200,000, which represented Debtor’s share of the profits for the sale of cattle at the

end of a year. Deposition of David Stirewalt, p. 80, l. 10–11; Affidavit of Wells Wyatt, ¶ 20.

       26.     As part of the Debtor’s agreement with Timmerman, the Debtor would purchase

cattle, and Timmerman would reimburse the Debtor for the cattle purchased. However, there

were other costs associated with the arrangement including interest on feed advances and how

the Debtor accounted for losses on cattle sales. Affidavit of Wells Wyatt, ¶ 20.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 5
Case 18-08006-JMM        Doc 45    Filed 01/18/19 Entered 01/18/19 15:01:58            Desc Main
                                  Document     Page 6 of 17



       27.     Unfortunately, there was significant drop in cattle prices during 2015 and 2016.

These losses carried over in the Debtor’s agreement with Timmerman and ultimately affected the

amounts that Debtor received when the cattle was sold at the end of the year. Affidavit of Wells

Wyatt, ¶ 15.

       28.     The Debtor, however, always kept Mr. Stirewalt informed about the cattle

operation and the Debtor would tell him when certain cattle were losing money. Deposition of

David Stirewalt, p. 77, l. 16–21; Affidavit of Wells Wyatt, ¶ 10

       29.     In December of 2016, the Debtor informed Mr. Stirewalt that there was a loss

coming due to the drop in cattle prices. Affidavit of Wells Wyatt, ¶ 16.

       30.     The Debtor only became aware of this loss in December of 2016 after the cattle

were sold, and Timmerman informed the Debtor that his share of the losses on the cattle was

approximately $55,000. This loss carried over into the next year made it nearly impossible for

the Debtor to make his loan payments. Affidavit of Wells Wyatt, ¶ 16.

       31.     Around this same time, the Debtor and his girlfriend of six years, Candice Cooley,

split up. As part of the breakup, Debtor received Candice’s 50% ownership interest in Wyatt

Feeding. Affidavit of Wells Wyatt, ¶ 22–23.

       32.     Debtor also discovered that Candice was transferring money from him, and she

signed a note agreeing to repay roughly $160,000.00. Affidavit of Wells Wyatt, ¶ 25.

       33.     When Candice left, she also transferred certain farm equipment out of Wyatt

Feeding into an entity known as Patrone. These transfers included three 2016 Peterbuilt Trucks

valued at over $110,000.00 each. These transfers were not authorized by the Debtor, and they

were disclosed in the Debtor’s bankruptcy schedules. Affidavit of Wells Wyatt, ¶¶ 24, 26.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 6
Case 18-08006-JMM        Doc 45    Filed 01/18/19 Entered 01/18/19 15:01:58           Desc Main
                                  Document     Page 7 of 17



       34.     Moreover, Candice Cooley also filed bankruptcy, and she identified that she

owned the equipment in her bankruptcy schedules. Affidavit of Wells Wyatt, ¶ 27.

       35.     The Plaintiff knows where this equipment is because both the Debtor and Candice

Cooley have disclosed it to them. Affidavit of Wells Wyatt, ¶ 28.

       36.     Moreover, the Debtor has provided a plethora of information to both the Chapter

7 Trustee and the Plaintiff including four days of 2004 examination, his computer, a copy of his

hard drive, and significant documentation including profit and loss statements and tax returns.

Affidavit of Wells Wyatt, ¶ 29.

       37.     The Debtor has never destroyed any documents, and the Plaintiff and the Chapter

7 Trustee have access to all of these records. Affidavit of Wells Wyatt, ¶ 30.

                                   STANDARD OF REVIEW

       38.     Federal Rule of Bankruptcy Procedure 7056 incorporates Federal Rule of Civil

Procedure 56(a). Rule 56 states that “[t]he court shall grant summary judgment if the movant

shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fe. R. Civ. P. 56(a). Therefore the party seeking summary

judgment “bears the initial burden of demonstrating the absence of a genuine issue of material

fact, after which the opposing party must provide evidence establishing a genuine issue of

material fact.” Gugino v. Clark’s Crystal Springs Ranch, LLC (in re Clark), 2014 WL 2895428,

*2 (Bankr. D. Idaho 2014).

       39.     Since a denial of a debtor’s discharge is such an extreme remedy, “[o]bjections to

discharge are liberally construed in favor of the debtor and against the objector.” Kohler v.

Etman (In re Kohler), 2016 Bankr. LEXIS 592 (9th Cir. BAP 2016). “For that reason, the




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 7
Case 18-08006-JMM         Doc 45    Filed 01/18/19 Entered 01/18/19 15:01:58            Desc Main
                                   Document     Page 8 of 17



objector bears the burden to prove by a preponderance of the evidence that the debtor’s discharge

should be denied.” Id.

       40.     Rule 56 of the Federal Rules of Procedure apply to bankruptcy adversary

proceedings by Rule 7056 of the Federal Rules of Bankruptcy Procedure. King v. Westmark (In

re Westmark), 2012 Bankr. LEXIS 5270 (Bankr. D. Idaho 2012).

                                         ARGUMENT

   A. Count One of Plaintiff’s Complaint should be dismissed because the Debtor did not
      transfer, remove, destroy, mutilate, or conceal property of the debtor or property of
      the estate.

       41.     A party seeking a denial discharge 11 USC § 727(a)(2)(A) and (B) must show:

“(1) the disposition of property by transfer, removal destruction, or mutilation, or concealment of

such property, and (2) that Debtor acted with actual intent to hinder, delay, or defraud a creditor

or the trustee.” Gugino v. Clark (In re Clark), 525 B.R. 442, 457 (Bankr. D. Idaho 2015); United

States Tr. v. Resler (In re Resler), 583 B.R. 238, 242 (Bankr. D. Idaho 2018).

       42.     In order to prevail under this section, the Plaintiff must show actual intent, which

may be established by circumstantial evidence. Id.

       43.     Here, the Plaintiffs have not provided any evidence that there was a disposition of

property. Even if there was a disposition of property, there is absolutely no evidence that the

Debtor intended to hinder, delay, or defraud the Plaintiff. In fact, Plaintiff’s own employee

testified that the Debtor never made any false statements and that the Debtor did not conceal or

destroy any collateral.

       44.     The only feasible transfer is the farm equipment that Candice Cooley transferred

from Wyatt Feeding to Patrone without the Debtor’s authorization.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 8
Case 18-08006-JMM        Doc 45       Filed 01/18/19 Entered 01/18/19 15:01:58          Desc Main
                                     Document     Page 9 of 17



       45.     The Debtor disclosed that Candice made this unauthorized transfer to herself in

his bankruptcy schedules, and Candice Cooley herself identified herself as the owner of the

equipment in her own bankruptcy petition. See Affidavit of Patrick Geile Exhibits S and T.

       46.     Candice may believe that certain items were “hidden” by Wells, but she identified

the items she believed to be hidden in the appraisals done by Don Patterson in contemplation of

Wells bankruptcy, which were located at the Debtors residence. In other words they wer in plain

sight on the debtors property, not hidden. Affidavit of Patrick Geile paragraph 5

       47.     This equipment was never transferred by the Debtor and it has never been

concealed. Both the Debtor and Candice Cooley have disclosed its location, and the Plaintiff is

well aware of where it is located.

       48.     Because it is undisputed that the Debtor did not make a disposition of property

and there is absolutely no evidence that the debtor had the requisite intent to prevail on a

727(a)(2) action, Count One of Plaintiff’s Complaint should be dismissed.

   B. Count Two of Plaintiff’s Complaint should be dismissed because the Debtor did not
      conceal, destroy, mutilate, falsify, or fail to keep any recorded information.

       49.     A party seeking a denial of discharge under 11 USC § 727(a)(3) must prove that

“the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or preserve any

recorded information, including books, documents, records, and papers, from which the debtor’s

financial condition or business transactions might be ascertained, unless such act or failure to act

was justified under all of the circumstances of the case.”

       50.     The purpose of 11 USC 727(a)(3) is to motivate debtors to make a full and true

presentation of their financial affairs. Brandenfels v. Ticor Title Ins. Co. (In re Brandenfels),

2015 Bankr. LEXIS 3410 (9th Cir. BAP 2015).




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 9
Case 18-08006-JMM         Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58            Desc Main
                                   Document      Page 10 of 17



       51.      In order to assess the sufficiency of those records under § 727(a)(3), the court

engages in a two-part analysis. First, a creditor makes a prima facie case by showing “(1) that

the debtor failed to maintain and preserve adequate records, and (2) that such failure makes it

impossible to ascertain the debtor’s financial condition and material business transactions.” Id.

       52.      “If the creditor meets his burden of showing inadequate or nonexistent records,

the burden of proof then shifts to the debtor to justify the inadequacy or nonexistence of the

records.” Id.

       53.      Here, the Debtor made a full and complete disclosure of his financial affairs in his

bankruptcy schedules in addition to the significant documentation that Debtor provided to the

Plaintiff in connection with his loans.

       54.      There is absolutely no evidence that the Debtor did anything but cooperate with

the Chapter 7 Bankruptcy Trustee and the Plaintiff. The Debtor even turned over his computer

and hard drive to ensure that the Plaintiff and the Chapter 7 Bankruptcy Trustee had every piece

of information that they could possibly want. Debtor at his own expense provided a mirror copy

of his hard drive to counsel for Banner Bank at his own expense.

       55.      The Plaintiff’s employee, Mr. Stirewalt, testified that the Debtor always provided

documentation to the Plaintiff upon request and that this information was accurate. These

included monthly borrower base certificates from 2015 through August of 2017. Debtor also

produced taxes and financial statements to Banner bank. The Bower Base certificates included

significant documentation supporting the Borrower Base certificate.

       56.      All of this undisputed evidence strongly counters the empty assertion that the

Debtor somehow concealed or destroyed records.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 10
Case 18-08006-JMM        Doc 45      Filed 01/18/19 Entered 01/18/19 15:01:58           Desc Main
                                   Document      Page 11 of 17



         57.   Because the Plaintiff has all of the Debtor’s financial records, it would be even

more unlikely that supposed missing records would somehow make it impossible to ascertain the

Debtor’s financial condition.

         58.   The Plaintiff has failed to provide any evidence that the Debtor did anything but

cooperate in providing documentation to the Plaintiff. The Plaintiff has intimate knowledge of

the Debtor’s financial condition from the documents provided. The Debtor did not conceal or

destroy any records. As a result, Count Two of Plaintiff’s Complaint should be dismissed.

    C. Count Three of Plaintiff’s Complaint should be dismissed because the Debtor has
       not made a false oath or withheld information from the trustee in this case.

         59.   A party seeking a denial of discharge under 11 USC § 727(4) must prove that “the

debtor knowingly and fraudulently, in or in connection with the case . . . (A) made a false oath or

account . . .” (emphasis added).

         60.   More specifically, the Plaintiff must prove, by a preponderance of the evidence

that “(1) the debtor made a false oath in connection with the case; (2) the oath related to a

material fact; (3) the oath was made knowingly; and (4) the oath was made fraudulently.”

Kohler v. Etman (In re Kohler), 2016 Bankr. LEXIS 592 (9th Cir. BAP 2016).

         61.   However, statements that are made prior to a bankruptcy proceeding being filed

cannot be made “in connection with the case” because no bankruptcy case existed at the time the

statements were made. See Hopper v. Lewis (In re Lewis), 551 B.R. 41, 53–54 (Bankr. E. Dist.

Cal. 2016).

         62.   Count Four, like the other causes of action in Plaintiffs Complaint, focuses solely

on statements made in borrowing base certificates, financial statements, and other similar

documents that were all provided to the Plaintiff well before the Debtor’s bankruptcy case was

filed.



MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 11
Case 18-08006-JMM         Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58              Desc Main
                                   Document      Page 12 of 17



       63.     Consequently, these statements were not made “in connection with” the

bankruptcy case because no bankruptcy case existed when these statements were made.

       64.     Even if these statements were somehow made in connection with the bankruptcy

case, all of the information provided by the Debtor in these statements is true.

       65.     Since the Plaintiff has failed to plead any facts that allege that Debtor made any

statements “in connection with” his bankruptcy case, Count Three of Plaintiff’s Complaint

should be dismissed.

   D. Count Four of Plaintiff’s Complaint should be dismissed because the Debtor has
      provided significant and satisfactory explanation regarding his assets and liabilities
      in this case.

       66.     A party seeking denial of a discharge under 11 USC § 727(a)(5) must prove that

“[t]he debtor has failed to explain satisfactorily, before determination of denial of discharge

under this paragraph, any loss of assets or deficiency of assets to meet the debtor’s liabilities.”

       67.     In order to prevail under this section, the Plaintiff must prove that: “(1) the debtor

at one time, not too remote from the bankruptcy petition date, owned identifiable assets; (2) on

the date the bankruptcy petition was filed or order of relief granted, the debtor no longer owned

the assets; and (3) the bankruptcy pleadings or statement of financial affairs do not reflect an

adequate explanation for the disposition of the assets.” Sethi v. Wells Fargo Bank, N.A. (In re

Sethi), 2014 Bankr. LEXIS 2832 (9th Cir. BAP 2014).

       68.     Once again, Plaintiff’s Complaint is completely devoid of any facts that would

support this cause of action. Nowhere in the Complaint does it identify a loss of assets or a

deficiency of assets. Instead, the Plaintiff once again rests its case on statements that the Debtor

made in borrowing base certificates and financial statements that were given well before this

bankruptcy case was filed.




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 12
Case 18-08006-JMM          Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58               Desc Main
                                    Document      Page 13 of 17



        69.     Even if Plaintiff’s Complaint was appropriately plead, the Debtor’s statement of

financial affairs (“SOFA”) discloses multiple transfers that were made in connection with his

business operations and his breakup with Candice Cooley.              The SOFA also discloses that

Candice Cooley made an unauthorized transfer of vehicles from Wyatt Livestock to Patrone

Livestock, LLC.

        70.     Candice Cooley identifies her ownership of this equipment in her own bankruptcy

schedules.

        71.     These statements provide a more than adequate explanation regarding the

disposition of these assets.

        72.     The unauthorized transfers made by Candice Cooley also adequately explain any

difference in value between the Debtor’s financial statements and his bankruptcy schedules.

        73.     Since it is undisputed that the Debtor has provided significant explanation and the

information is disclosed in both the Debtor’s and Candice Cooley’s bankruptcy petition, Count

Four of Plaintiff’s Complaint should be dismissed.

    E. Count Five of Plaintiff’s Complaint should be dismissed because the Debtor did not
       obtain money, property, or credit by means of a false written statement.

        74.     A party seeking a denial of discharge under 11 § USC 523(a)(2)(B) must prove

that the Debtor obtained “money, property, services, or an extension, renewal, or refinancing of

credit, to the extent obtained by . . . use of a statement in writing . . . (i) that is materially false;

(ii) respecting the debtor’s or an insider’s financial condition; (iii) on which the creditor to who

the debtor is liable for such money, property, service, or credit reasonably relied; and (iv) that the

debtor caused to be made or published with intent to deceive.”

        75.     The Ninth Circuit has found that a § 523(a)(2)(B) action requires proof of the

following elements: “(1) a representation of fact by the debtor, (2) that was material, (3) that the



MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 13
Case 18-08006-JMM        Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58           Desc Main
                                  Document      Page 14 of 17



debtor knew at the time to be false, (4) that the debtor made with the intention of deceiving the

creditor, (5) upon which the creditor relied, (6) that the creditor’s reliance was reasonable, (7)

that damage proximately resulted from the representation.” Petro Concepts, Inc. v. Mundt (In re

Mundt), 2009 Bankr. LEXIS 4245 (Bankr. D. Idaho 2009).

        76.    Here, the Debtor did not prepare any of the borrowing base certificates, financial

statements, or other similar documents. These documents were prepared by Candice Cooley.

        77.    Further, the information provided in these borrower base certificates, financial

statements, and other similar documents was true. The Plaintiff’s own employee associated with

the Debtor’s accounts testified that the Debtor never provided him with any false or inaccurate

information in connection with the loans.

        78.    Mr. Stirewalt also testified that the missing piece of information would not have

been included on the borrower base certificates.

        79.    The Debtor never obtained any money, property, credit or anything else from the

borrower base certificates that he provided. The last loan was obtained in August of 2016.

Additionally, there was no additional money that was provided in the loan from August of 2016

because it was simply an augmentation of the line of credit to cover the interest payment from

the previous year. In other words the line had been increased from roughly 1.8 million to 2

million, but the additional funds were used to pay accrued interest.

        80.    In late 2016 Wells Wyatt informed Mr. Stirewalt that there was going to be a loss

on the cattle, and he continued his ranching efforts and made his best attempts to pay back the

loan.

        81.    Because the Debtor did not obtain any property, services, or credit from the

borrower base certificates that he provided, a denial of discharge under 11 USC § 523(a)(2)(B) is




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 14
Case 18-08006-JMM         Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58              Desc Main
                                   Document      Page 15 of 17



not appropriate. Further, none of borrower base certificates were false because they contained all

of the information that Banner Bank was requesting from the Debtor. As a result, Count Five of

Plaintiffs Complaint should be dismissed.

   F. Count Six of Plaintiff’s Complain should be dismissed because the Debtor did not
      obtain money, property, or credit through false pretenses or a misrepresentation.

       82.     A party seeking a denial of discharge under 11 USC 523(a)(2)(A) must prove that

the Debtor obtained “money, property, services, or an extension, renewal, or refinancing of

credit, to the extent obtained by . . . false pretenses, a false representation, or actual fraud, other

than a statement respecting the debtor’s or an insider’s financial condition.”

       83.     This    requires   that   the   Plaintiff    prove   the   following   elements:   “(1)

misrepresentation, fraudulent omission or deceptive conduct by the debtor; (2) knowledge of the

falsity or deceptiveness of his statement or conduct; (3) an intent to deceive; (4) justifiable

reliance by the creditor on the debtor’s statement or conduct; and (5) damage to the creditor

proximately caused by its reliance on the debtor’s statement or conduct.” King v. Westmark (In

re Westmark), 2012 Bankr. LEXIS 5270 (Bankr. D. Idaho 2012).

       84.     “Generally, fraud under § 523(a)(2)(A) must be ‘actual or positive fraud and not

fraud implied in law’ and thus must have been actually committed by the debtor.” Id.

       85.     Here, the Debtor never made any statements to Banner Bank that were untrue or

misleading. In fact, Mr. Stirewalt was the only representative at Banner Bank that the Debtor

spoke to, and he testified that the Debtor did not make any false statements, omissions, or

misrepresentations in connection with the loans that were obtained.

       86.     Again, all of the loans were provided well before the Debtor became aware of any

additional liability he had to Timmerman, so any statements made by the Debtor could not have

been in order to obtain credit, financing, property, etc.



MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 15
Case 18-08006-JMM        Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58             Desc Main
                                  Document      Page 16 of 17



        87.    Further, everything that the Debtor told the Plaintiffs was true and the Debtor

always provided any information they requested of him.

        88.    As a result, County Six of Plaintiff Complaint should be dismissed.

                                         CONCLUSION

        89.    The Debtor has never made any false or misleading statements. He has never

concealed or transferred any property. He has always been truthful and forthcoming with any

information that is requested of him.

        90.    As a result, there are no disputed facts that warrant that this case proceed to trial,

and summary judgment dismissing Counts 1 through 6 of Plaintiff’s Complaint is appropriate at

this time.

        DATED this 18th day of January, 2019.

                                                      FOLEY FREEMAN, PLLC


                                                      /s/ Patrick J. Geile
                                                      Patrick J. Geile
                                                      Attorneys for Defendant




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 16
Case 18-08006-JMM       Doc 45     Filed 01/18/19 Entered 01/18/19 15:01:58        Desc Main
                                 Document      Page 17 of 17



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 18th day of January, 2019, I caused to be served a true
and correct copy of the foregoing document by the method indicated below, and addressed to the
following:

        Randall A. Peterman                        X      CM/ECF Notice
        Alexander P. McLaughlin
        Givens Pursley, LLP
        601 W. Bannock St.
        PO Box 2720
        Boise, ID 83701-2720



                                                  /s/ Patrick J. Geile
                                                  Patrick J. Geile




MEMORANDUM IN SUPPORT OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT - 17
